Citation Nr: 1605139	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to increased accrued benefits.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1948 to March 1950 and from November 1951 to November 1955.  He died in June 1997 and the appellant is his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the VA Regional Office (RO) Pension Center in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  A review of the electronic claims file indicates that several pieces of evidence are not of record, including the initial claim, the appellant's notice of disagreement, as well as the substantive appeal.  Consequently, a remand is necessary to obtain the entire claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Philadelphia Pension Center and secure a complete copy of the claims folder and all documentation associated with the June 2013 adjudication of the appellant's claim.

2.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




